CERTIFIED RESOLUTIONS The undersigned hereby certifies that he is the duly elected Assistant Treasurer of the Stadion Investment Trust (the "Trust") and that the Board of Trustees, including a majority of the Trustees who are not "interested persons" of the Trust, adopted the following resolutions, at a meeting at which a quorum was present, on July 28, 2014: RESOLVED, that it is the finding of the Trustees at this meeting that the fidelity bond, covering among others, officers and employees of the Stadion Investment Trust (“Trust”), in accordance with the requirements of Rule 17g-1 (the “Rule”) promulgated by the Securities and Exchange Commission under Section 17(g) of the Investment Company Act of 1940, is reasonable in form and amount, after having given due consideration to, among other things, the value of the aggregate assets of the Trust to which any person covered under the Bond may have access, the type and terms of the arrangements made for the custody and safekeeping of the Trust’s assets and the nature of the securities in the Trust’s portfolio; FURTHER RESOLVED, that the Bond be, and it hereby is, ratified and approved by the Board of Trustees (all Trustees voting) and separately by the Independent Trustees; FURTHERRESOLVED, that the premium to be paid by the Trust under the Bond be, and it hereby is, ratified and approved by the Board of Trustees (all Trustees voting) and separately by the Independent Trustees, and further that such premium shall be allocated between the Stadion Managed 100 Fund, Stadion Tactical Defensive Fund, Stadion Tactical Defensive International Fund, Stadion Trilogy Alternative Return Fund, Stadion Tactical Income Fund, and Stadion Tactical Growth Fund, based on each Fund’s respective minimum coverage requirement under the Rule as of the renewal date of the Bond; FURTHER RESOLVED, that the appropriate officers of the Trust be, and they hereby are, authorized and directed to take such other action as may be necessary or appropriate in order to conform to the provisions of the 1940 Act, and the rules and regulations thereunder; and FINALLY RESOLVED, that the Secretary or an Assistant Treasurer of the Trust shall file the Bond with the Securities and Exchange Commission and give all notices required under paragraph (g) of the Rule. Witness my hand this 29th day of July, 2014. /s/ Alan G. Gattis /s/ Alan G. Gattis Assistant Treasurer
